Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment / Arguments
The response and amendments, filed 09/12/2022, has been entered. Claim 7 is canceled. Claims 1-6 and 8-20 are pending upon entry of this Amendment. Applicant’s arguments regarding the prior art rejections of claims have been fully considered but are moot because amendments necessitated new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, (US 5107108 A, “Ramsey”) in view of CHENG, (CN 108662245 A, “CHENG”), and (US 20180143106 A1, “Bystrom” ).
Regarding independent claim 1,

Ramsey in e.g., Figs. 1-2, 4-5 discloses a method of detecting radon, comprising:
imposing a first triggering action (e.g., C.2 L.56: actuator 14 for selectively enabling and disabling detector 12) on a switch (actuator 14/switches 108/110).
    transitioning a seal (disk 50/closure 10) of a radon detection device (10 or 12/14/44/100) to an open position (disk 50 in solid line)  from a seal position (position of disk 50 shown by dotted line C.2 L.60-65)  in response to the first triggering action on the switch (e.g., C.2 L.56: actuator 14/108/110 for selectively enabling and disabling detector 12) , the open position (disk 50 in solid line) facilitating introduction of ambient air to a vent (C.3 L.14-16: an inwardly extending flange 36 that defines an opening (unnumbered) so that one side of the electret 34 is exposed to the interior volume of the housing 22) of the radon detection device (10 or 12/14/44/100) and the seal position (solid line of disk 50) discouraging introduction of the ambient air to the vent (C.3 L.14-16: an inwardly extending flange 36 that defines an opening (unnumbered) so that one side of the electret 34 is exposed to the interior volume of the housing 22),  wherein the vent (an inwardly extending flange 36 that defines an opening (unnumbered) so that one side of the electret 34 is exposed to the interior volume of the housing 22) is in fluid communication with a test material (34) located within the radon measurement device (10 or 12/14/44/100), the test material (34) being configured to collect radon (C.1 L.14 electret type detectors, L.22-23: they continuously measure the average concentrations of radon or other radioactive gases over a period a several days or weeks also C.3 L.59-64) from the ambient air introduced to the radon detection device (10 or 12/14/44/100).
starting a first timer (programmed timer 78 programmed with controller 16 to enable detection/timing controller CLK/ stating timer when is time to open e.g.,Fig.5 START TO OPEN step/also C.4 L.26-30 an example of how the detector works for a school) at a clock circuit (shown in Figs.2 and 4: controller 16/100 with programmed timer 78 and time controller CLK) of a radon detection device (in Figs.1-3: 10 including detector12/actuator14/seal keeper44/stored program microprocessor100) in response to the first triggering action (after start up C.5 L.44 :input received via I/O and C.5 L.13-27 programmed MP 100 to lifting up keeper 44 in predetermined times based on queries in processor100);
performing an (an indication/alarm 76 to indicate user if there is power failure, C.4 L.34) when power failure and the switch being moved out of the open position before the first timer is substantially equal to a measurement interval (e.g., C.4 L.30-35 cites that elapsed-time hour counter 80 is connected to the 7-day timer 78 to measure the total number of exposure hours, and a power monitor 74 is connected to the power source. In the event a power failures detected, a "Power Interruption' indicator 76 is set to indicate a compromised test protocol).
transitioning the seal (disk 50) of the radon detection device (10 or 12/14/44/100) to the seal position (position of disk 50 shown by dotted line C.2 L.60-65) from the open position (position 50 in solid line C.2 L.58-60) in response to the first timer being substantially equal to the measurement interval (Fig.5 from CHECK SYSTEM CLOCK all the way to IS IT TIME TO CLOSE also C.4 L.20-32 and C.5 L.44-60), 
Ramsey does not explicitly disclose performing an alarm in response to the switch being moved out of the open position.
Additionally/Alternatively CHENG in Figs.1-2 and e.g., ¶0023 (also e.g., ¶0007,¶0011-¶0012) teaches performing an alarm (e.g.,¶0023- sound and light alarms) in response to the switch (12/13-actuator 1) being moved out of the desired position (out of normal action of actuator to closing/opening valve 7 in desired time interval 60 seconds) before the first timer is substantially equal to a measurement interval (time interval e.g., 60 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of CHENG and Ramsey and performing an alarm in response to the switch being moved out of the open position. One of ordinary skill in the art would know it ensure reliability of a system and makes it more reliable.
Ramsey fails to explicitly disclose starting a second timer in response to the seal transitioning from the open position to the seal position, wherein the seal remains in the sealed position following the transition from the open position to the sealed position. but it seems obvious as the test has to be repeated so knowing when the last test occurred is beneficial so that an operator/device can know when to start the next test (and is equivalent to using a clock to start at 8:30 every morning i.e. a clock triggering at 8:30 am is the same as a time counting 17 hours and 15 mins from 3:15pm the previous day C.4 L.27 through end of the same paragraph). 
Bystrom in ¶0044 and Figs.1-6 teaches a radon detector 1 (with detector element 90/11/12) that is enabled to do separate measurements for different activities or time periods, for example day and night, using time stamp arrangement 40 that comprises timer 41 and switch structure 46. In ¶0049 Bystrom teaches the switch structure 46 is arranged to interact with the timer 41 when the shield 37 is mechanically moved to an open position (e.g., for detector 11) and when the shield 37 is mechanically moved from the open position to a closed position while (e.g. detector 12 is in open and 11 is in closed position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bystrom’s second timer and starting a second timer in response to Ramsey’s seal transitioning from the open position to the seal position, wherein the seal remains in the sealed position following the transition from the open position to the sealed position as taught by Bystrom. One of ordinary skill in the art would know recording time is important in measuring radon based on decay time and may be motivated to keep track of time in response to a triggering action for different situations and activities and keep a more accurate record of decaying data total exposure time of the radon detection device, as taught by both Bystrom (¶0044 the need to know which measurement is performed during day and which one is during night) and Ramsey (Col 4, lines 30 – 32: An elapsed-time hour counter 80 is connected to the 7-day timer 78 to measure the total number of exposure hours), and therefore have a better versatility and marketing. 

Regarding claim 2, which depends on claim 1,
Ramsey further discloses comprising transitioning the seal of the radon detection device (10: 12/14/44/100) to the open position from the seal position in response to the first triggering action (input by user via I/O or programmed by controller in different time sets C.5 L.43-55).

Regarding claim 3, which depends on claim 1,
Ramsey discloses wherein the first triggering action occurs a predetermined length of time following a preliminary action (controller 16 and programmed actions based on flow chart Fig.5 and cited in C.5 L.43-55 also as an example for school during 8:30a to 3:17p).

Regarding claim 4, which depends on claim 1,
Ramsey, in C.3 L.59-64 and Background, discloses further comprising determining an Average Radon Level based on the radon collected from the ambient air by the test material (34).

Regarding claim 6, which depends on claim 1
Ramsey discloses wherein the transitioning the seal (50) of the radon detection device (10/12/14/44/100) to the seal position (dotted line in fig.2A) from the open position (solid line) is performed by way of an actuator (14/44).

Regarding claim 8, which depends on claim 1,
Ramsey further discloses wherein the switch (14/106/110) remains locked in the open position from the start of the first timer until the first timer is substantially equal to the measurement interval (locked without further limiting means that the disk 50 stays in the position and this inherently met by Ramsey’s first and second position, i.e., disk 50 in both position is locked).

Regarding claim 9, which depends on claim 1,
Ramsey discloses comprising performing an alarm (an indication/alarm 76 to indicate user if there is power failure, C.4 L.34) in response power failure before the first timer is substantially equal to the measurement interval (e.g., C.4 L.30-35 cites that elapsed-time hour counter 80 is connected to the 7-day timer 78 to measure the total number of exposure hours, and a power monitor 74 is connected to the power source. In the event a power failures detected, a "Power Interruption' indicator 76 is set to indicate a compromised test protocol).
Ramsey fails to explicitly disclose performing an alarm in response to the switch being in the seal position in response to the first timer being substantially equal to the measurement interval.
CHENG in e.g., ¶0023 teaches performing an alarm in response to the switch (11/13) being in the [desired/close or open] position in response to the first timer being substantially equal to the measurement interval (e.g., time intervals 60 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramsey’s detection system and performing an alarm in response to the switch being in the seal position in response to the first timer being substantially equal to the measurement interval as taught by CHENG for the same reason and motivation cited in claim 1.
Claims  11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, (US 5107108 A, “Ramsey”) in view of Bystrom (US 20180143106 A1, “Bystrom”), and  CHENG, (CN 108662245 A, “CHENG”). 
 
	Regarding independent claim 11,

Ramsey in Figs.1-5 discloses a radon detection device, comprising:
a housing (the housing including electret 34 and seal 50, metal screen 40, plug 38, base 32flang 36, foil 42) that defines a radon measurement device (10: 12/14/44/100) and includes a vent (C.3 L.14-16: an inwardly extending flange 36 that defines an opening (unnumbered) so that one side of the electret 34 is exposed to the interior volume of the housing 22) that is configured to introduce ambient air into the radon measurement device (10:12/14/44/100);
test material (34) disposed in the radon measurement device (10:12/14/44/100), 
the test material (34) being configured to collect (C.1 L.14 electret type detectors, L.22-23: they continuously measure the average concentrations of radon or other radioactive gases over a period a several days or weeks also C.3 L.59-64) radon from the ambient air introduced into the radon measurement device (10:12/14/44/100);
a seal (disk 50) positioned proximate the vent (C.3 L.14-16: an inwardly extending flange 36 that defines an opening (unnumbered) so that one side of the electret 34 is exposed to the interior volume of the housing 22), 
the seal (disk 50) configured to transition between a seal position (position disk 50 shown as dotted line in fig.2A) and an open position (solid line), 
in the seal position (position with disk 50 show as dotted line in fig.2A), the seal (50) is configured to prevent (C.3 from L.30 through next two paragraph cites the way the system is preventing introduction of air into device) introduction of the ambient air into the radon measurement device and 
in the open position (position disk 50 shown with solid line), the seal (50) is configured to permit introduction C.3 from L.30 through next two paragraph cites the way the system is introducing of air into device) of the ambient air into the radon measurement device (10:12/14/44/100);
a switch (actuator14/108/110) mechanically coupled (actuator 14/switching arrangements 108 and 110 are connected to 44 and then disk 50) to the seal (50), 
the switch (14/108/110) being configured to transition between a first position (sealed-dotted line of 50), a second position (open, solid line 50), and a lock position (as long as switch arrangements and seal stay in any of open or closed/second and first position is read on the limitation of lock position), 
in the first position (sealed/solid line 50), the switch (108/110) is configured to cause the seal (50) to be in the seal position (dotted line 50), 
in the second position (open position or shown with solid line for 50), the switch (108/110) is configured to cause the seal (50) to be in the open position (solid line status 50), and 
in the lock position, the switch (108/110) is configured to prevent the seal (50) from transitioning from the open position (solid line 50) to the seal position (dotted line 50) prior to a first time period being substantially equal to a measurement interval (e.g. flow chart Fig.5 CHECK SYSTEM CLOCK all the way to CLOSE DISABLE SENSING also C.4 L.20-32 and C.5 L.44-60); 
an alarm circuit (failure indication 74/76) communicatively coupled to the switch (110/108) and a clock circuit (the program microprocessor 100/CLK), the alarm being configured to determine whether [from the number of measurements in 7 days notify if there was an issue C.4 L.30-35) responsive to the first time period (measured time period as cited in Fig.5) being substantially equal to an alarm period [measurement] period (as cited in C.4 L.30-35, the elapsed time unit 80/timer 78 and microprocessor 100 determine if e.g., for the case of school radon monitoring the number of measurements in 7days is less than 7 and alarm to indicate power warning is issued); and 
a clock circuit (programmed timer 78 and microprocessor with timer CLK and memory and processor shown in figs.2A and 4 also cited in C.5 L.43 through end of paragraph) communicatively coupled to the switch (14/108/110) and the seal (50 via 44), 
the clock circuit (78 and microprocessor including CLK) being configured to determine the first time period (C.5 L.43-50), 
the first time period being representative of a period of time since the seal transitioned to the open position from the seal position (C.5 L.43-50).

Examiner notes that Ramsey does not explicitly disclose a lock position, however, lock position is not claimed with a further limitation/mechanism, therefore, the broad definition of lock position that is staying/kept in the same position of first or second position is interpreted and Ramsey inherently teaches the lock position as both positions are kept as sealed or open position.
Additionally/Alternatively, Bystrom in Fig.7 and ¶0056-¶0059 teaches a lock position (¶0056-¶0057 shields 37A, 37B are locked in a respective closed position and ¶0057- shield actuator 38 is arranged for mechanically moving the shields 37A, 37B between the closed position and the open position independently for different detector location areas 11, 12) and in the lock position, the actuator 38 and sticks 50 and time stamp arrangements (40/41) is configured to prevent the seal (e.g.,37A) from transitioning from the open position (when shield 37A/37B is not covering detector 11/90) to the seal position (when 37A/37B covers detector 11/90) prior to a first time period being substantially equal to a measurement interval (as long as shield 37A is not covering detector and detector receives and senses Radon in sample 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bystrom’s a lock position and a retention device mechanically coupled to the actuator and communicatively coupled to the clock circuit, the retention device is configured to prevent the actuator from transitioning from the lock position to the first position prior to the first time period being substantially equal to the measurement interval and the retention device is configured to automatically cause the actuator to transition to the first position to cause the seal to transition to the seal position from the open position when the first time period is substantially equal to the measurement interval. One of ordinary skill in the art knows a mechanism to lock a position enables/facilitate further variations of measurement setups one at a time, or simultaneously for different situation and activity (Bystrom ¶0057 e.g., if it is needed to have different analysis during night or day one of shields can be locked to be closed during night and locked to be opened during day) and would be motivated to secure each status make the devise and analysis more accurate.
In addition, Ramsey does not explicitly disclose the alarm being configured to determine whether the switch is in the lock position, wherein the alarm circuit is configured to determine whether the switch is in the lock position responsive to the first time period being substantially equal to an alarm period.
CHENG in Fig.1 and e.g.,¶0023 teaches an alarm circuit (DCS is including timer to check in interval time periods and alarm to notifying user connected to actuator 1 via system 13) is configured to determine whether the switch (11/12/1) is in the [desired] position responsive to the first time period being substantially equal to an alarm period (time intervals e.g.,60 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramsey’s alarm circuit so that alarm being configured to determine whether the switch is in the lock position, wherein the alarm circuit is configured to determine whether the switch is in the lock position responsive to the first time period being substantially equal to an alarm period as taught by CHENG for same reasons and motivation cited for claim 1. 

Regarding claim 12, which depends on claim 11,
Ramsey combined with Bystorm further teaches wherein:
responsive to the first time period being substantially equal to the measurement interval, the switch is configured to transition from the lock position to the first position to cause the seal to transition to the seal position to prevent further introduction of the ambient air into the radon measurement device; and
responsive to the seal transitioning to the seal position from the open position.
Ramsey fails to explicitly disclose the clock circuit is further configured to determine a second time period, the second time period being representative of a period of time since the seal transitioned to the seal position from the open position.
Bystrom in ¶0044 and Figs.1-6 teaches the clock circuit is further configured to determine a second time period, the second time period being representative of a period of time since the seal transitioned to the seal position from the open position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bystrom’s second timer and Ramsey’s clock circuit is further configured to determine a second time period, the second time period being representative of a period of time since the seal transitioned to the seal position from the open position as taught by Bystrom. One of ordinary skill in the art would know recording time is important in measuring radon based on decay time and may be motivated to keep track of time in response to a triggering action in different steps to monitor the results and keep a more accurate record of decaying data total exposure time of the radon detection device, as taught by both Bystrom (¶0044 the need to know which measurement is performed during any specific activity in specific time period) and Ramsey (Col 4, lines 30 – 32: An elapsed-time hour counter 80 is connected to the 7-day timer 78 to measure the total number of exposure hours).

Regarding claim 13, which depends on claim 11,
Ramsey discloses further responsive to the first time period (measured time period as cited in Fig.5) being substantially equal to an alarm period [measurement] period (as cited in C.4 L.30-35, the elapsed time unit 80/timer 78 and microprocessor 100 determine if e.g., for the case of school radon monitoring the number of measurements in 7days is less than 7 and alarm to indicate power warning is issued)
Ramsey does not explicitly disclose responsive to the switch not being in the lock position, the alarm circuit is configured to generate at least one of a visual alarm and an audible alarm.
Additionally/Alternatively CHENG in e.g.,¶0023 teaches responsive to switch (11/13/1) is not being in desired position the alarm circuit is configured to generate at least one of a visual alarm and an audible alarm (e.g., ¶0011- sound or light alarm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of CHENG and Ramsey and responsive to the switch not being in the lock position, the alarm circuit is configured to generate at least one of a visual alarm and an audible alarm as taught by CHENG for the same reasons and motivation cited in claim 1.

	Regarding claim 14, which depends on claim 11,
Ramsey further discloses wherein the seal (50) is configured to be locked in the seal position after transitioning to the seal position from the open position (50 shown in solid line).

Regarding claim 15, which depends on claim 11,
 	Ramsey further discloses comprising a notification circuit (76) communicatively coupled to the clock circuit (100/78/74/76/80) and to the switch (110/108), 
wherein
responsive to the first time period (e.g., 8:30 am to 3:15 pm for the school example-C.4 L.30-35) not being substantially equal to the measurement interval (given school example unit 80 in corporate with the controller 16 or program microprocessor 100 provides the number of measurement intervals in 7 day) and the switch (110/108) being in the lock position, 
the notification circuit (76) is configured to generate a visual indicator.
Ramsey does not disclose indicating that the first time period is not substantially equal to the measurement and that the switch is in the lock position. But it seems obvious that in case of the power failure the switch is not working. Also as notified in rejection of claim 11, lock position in this claim based on broadest reasonable interpretation is taught by Ramsey. 

Additionally/Alternatively Bystrom e.g. in Fig.7 teaches a time stamp arrangement 40 and time 41 to register all time events and when switch is in lock position and shield 37A/or 37B is in lock position.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bystrom and Ramsey and indicate when first time period is not substantially equal to the measurement and switch is in lock position.  One of ordinary skill in the art would know monitoring a control system to ensure the doctors are exposed to the air/gas before expiring measurement time is essential to rely on the measurements and would have been motivated to add indicating that the first time period is not substantially equal to the measurement and that the switch is in the lock position to enhance the reliability of results.

 Additionally/Alternatively Etemadi teaches issuing and alert when a switch fails (¶0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Etemadi and Ramsey and in case of failure of switch to perform an alarm. One of ordinary skill in the art would know it ensure reliability of a system and makes it more reliable.

Regarding claim 16, which depends on claim 11,
Ramsey further discloses wherein the measurement interval is configurable by a user of the radon detection device (C.4 L.20-30 and C56 L.40-50).

Regarding claim 17, which depends on claim 11,
 Ramsey discloses wherein the switch comprises:
an actuator (14/44) mechanically coupled to the seal (108/110); 
wherein:
the actuator (14/44) is configured to transition between the first position (closed or dotted line 50), the second position (open or solid line 50), and the lock position to cause the seal (50) to transition between the seal position (dotted line 50) and the open position (solid line 50).

Ramsey fails to disclose a lock position and a retention device mechanically coupled to the actuator and communicatively coupled to the clock circuit, the retention device is configured to prevent the actuator from transitioning from the lock position to the first position prior to the first time period being substantially equal to the measurement interval and the retention device is configured to automatically cause the actuator to transition to the first position to cause the seal to transition to the seal position from the open position when the first time period is substantially equal to the measurement interval.

Bystrom in Fig.7 teaches a lock position (¶0056-¶0057 shield 37A/37B are locked in a closed or opened position) and a retention device (50 with a hole inside shield 37A/37B) mechanically coupled to the actuator (38) and communicatively coupled to the clock circuit (40/41- via 53A/53B), the retention device (50) is configured to prevent the actuator (38) from transitioning from the lock position to the first position prior to the first time period being substantially equal to the measurement interval and the retention device is configured to automatically cause the actuator to transition to the first position to cause the seal to transition to the seal position from the open position when the first time period is substantially equal to the measurement interval (¶0056-¶0059).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bystrom’s mechanism to have a lock position and a retention device mechanically coupled to the actuator and communicatively coupled to the clock circuit, the retention device is configured to prevent the actuator from transitioning from the lock position to the first position prior to the first time period being substantially equal to the measurement interval and the retention device is configured to automatically cause the actuator to transition to the first position to cause the seal to transition to the seal position from the open position when the first time period is substantially equal to the measurement interval. One of ordinary skill in the art knows a mechanism to lock a position enables/facilitate further variations of measurement setups one at a time, or simultaneously for different situation and activity (Bystrom ¶0057 e.g., if it is needed to have different analysis during night or day one of shields can be locked to be closed during night and locked to be opened during day) and would be motivated to secure each status make the devise and analysis more accurate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey , CHENG, and Bystrom as applied to claims 1 and  4 above, further in view of  Janik (Janik, M., et al. "Determination of the minimum measurement time for estimating long-term mean radon concentration." Radiation protection dosimetry 152.1-3 (2012): 168-173).

	Regarding claim 5, which depends on claim 4,

Ramsey combined by the listed prior art further fail to disclose further comprising determining a margin of error associated with the Average Radon Level, the margin of error determined based on a value of the second timer.
Janik at least in Abstract teaches error in Radon measurement devices is increased by time of measurement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Janik’s teaching for margin of error based on the time value of the second timer for Ramsey’s device and method errors. One of ordinary skill in the art knows time is a source of error in Radon detectors and the increase of time increases error therefore would be motivated to use margin of error and extrapolate it to estimate the error after long time before test material being analyzed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, Cheng,  Bystrom as applied to claim 1 above, further in view of Yoshioka, US 20170160402 A1,” Yoshioka”.

Regarding claim 10, which depends on claim 1,
 	Ramsey combined by the listed prior art above fail to disclose further comprising generating tamper data in response to the radon detection device being moved from an initial position before the first timer is substantially equal to the measurement interval, 
the initial position being associated with a position of the radon detection device in an environment at a time that the first trigger action occurred.
	Yoshioka in ¶0049and ¶0051 teaches generating tamper data in response to the radon detection device being moved from an initial position before the first timer is substantially equal to the measurement interval (e.g., ¶0049: movement may be indicative of the fact that a unit has been moved or otherwise tampered with during the measurement period). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoshioka’s teachings to generate tamper data in response to the radon detection device being moved from an initial position as taught by Yoshika for Ramsey’s device before the first timer is substantially equal to the measurement interval the initial position being associated with a position of the radon detection device in an environment at a time that the first trigger action occurred. One of ordinary skill in the art knows the analysis of data from test material and determining Radon level should be accurate if it is known if during measurements the device has been moved or it is because of tampering (Yoshioka ¶0049).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, Bystrom , Cheng as applied to claims 11 and 17 above, further in view of Lewis (US-20190365608-A1” Lewis”).

Regarding claim 18, which depends on claim 17,
Ramsey fails to disclose further comprising an anti-tamper device communicatively coupled to the actuator, the anti-tamper device configured to determine whether the actuator was caused to move from the lock position to the first position by means other than the retention device.
Bystrom in Fig.7 and ¶0056-¶0057 teaches an actuator (38) caused to move the lock position (by stick 50 in hole connected to the seal or shield 37A/37B) that provide both first and second position (closed or open position of shield 37A/37B). Bystorm also teaches time stamp arrangement 40 including timer 41 connected to actuator and registers time in all steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bystrom’s lock position for Ramsey’s actuator for the same reason and motivation cited in claim 17.
Ramsey and Bystrom fail to disclose an antitamper device communicatively coupled to the actuator, the anti-tamper device configured to determine whether the actuator was caused to move from the lock position to the first position by means other than the retention device.
Lewis in fig.2 teaches an actuator 224 and in ¶0107-¶0108 teaches anti tamper device (tamper sensor not shown but taught in e.g., ¶0107) communicatively coupled to the actuator (224), the anti-tamper device configured to determine whether the actuator was caused to move or to detect at least one tampering action performed on the device/actuator the tampering sensor may be communicatively coupled to the processing device 226. Further, the processing device 226 may be configured to generate at least one tampering alert based on detection of the at least one tampering action.
Therefore,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lewis’s tampering devise connected to the actuator and locking system of Ramsey’s device modified by Bystrom and configured to determine whether the actuator was caused to move from the lock position to the first position by means other than the retention device. One of ordinary skill in the art would know it should be considered and corrected if a tamper action has performed on a system to have reliable and accurate results/Analysis.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, Bystrom, and  Cheng as applied to claim 11 above, further in view of TANG (CN 206096475 U, “Tang”).

Regarding claim 19, which depends on claim 11,
Ramsey combined by the listed prior art above fail to disclose further comprising: a temperature sensor disposed in the radon measurement device, the temperature sensor configured to determine a temperature of the ambient air introduced into the radon measurement device; and a humidity sensor disposed in the radon measurement device, the humidity sensor configured to determine a humidity level of the ambient air introduced into the radon measurement device.
Tang in Figs.1-5 and at least Abstract teaches further comprising:
 a temperature sensor (12/15) disposed in the radon measurement device (test material 3/information box 4/detection case 21), 
the temperature sensor (12/15) configured to determine a temperature of the ambient air (air from entrance of dryer 2 entering container of test material 3 and forced by pump 1) introduced into the radon measurement device (3/4/21); and
a humidity sensor (13/16) disposed in the radon measurement device (3/4/21), 
the humidity sensor (13/16) configured to determine a humidity level of the ambient air introduced into the radon measurement device (3/4/21).
It would have been obvious to one of ordinary skill in the art before effecting date of claimed invention to determine temperature and humidity of ambient air introduced into radon measurement device of Ramsey. One of ordinary skill in the art knows radon measurements takes long times and knowing the variation of air conditions and using these data in the analysis makes the measurements more accurate.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, Bystrom , and Cheng as applied to claim 11 above, further in view of Lalin (US 4432248 A, “Lalin”).

Regarding claim 20, which depends on claim 11,
Ramsey fails to disclose wherein the seal comprises at least one of a spring loaded gasket and a diaphragm.
Lalin in Fig.4 teaches using Spring (249) and diaphragm (235 and 237) for a damper 231.
It would have been obvious to one of ordinary skill in the art before effecting date of claimed invention to use spring or diaphragm and Ramsey’s seal comprise diaphragm. One of ordinary skill in the art knows the use of different various mechanical parts such as springs or diaphragm for a mechanical device is a common practice that is done based on the desired application/characteristic for example for a better isolating of an instrument from the rest of the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855